--------------------------------------------------------------------------------

PATENT LICENSE AND ROYALTY AGREEMENT OPTION

     THIS OPTION AGREEMENT (the "Option Agreement") is made by and between
Lithium Exploration Group, Inc (“LEXG”), a Nevada Corporation (the "Licensee"),
and GD Glottech-International, Limited (“GD”), the current assignee of US patent
number 7767159, issued August 8, 2010 (the “Patent”).

RECITALS

  A.

The Patent lists Victor Glotov as the inventor, who owns all rights, title, and
interests in the Patent. Victor Glotov assigned all of his rights, title and
interest in the Patent to GD.

        B.

On September 30, 2011, GD licensed certain rights in the Patent to Glottech-USA,
LLC (“GUSA”).

        C.

LEXG entered into two Letter Agreements with GUSA dated March 17, 2011 (the
“March 17 Agreement”) and November 8, 2011 (the “November 8 Agreement”).
Pursuant to the terms of the March 17 Agreement and November 8 Agreement, GUSA
provided LEXG a license to use the technology that is the subject of the Patent.
In the November 8 Agreement, GD assumed GUSA’s obligations contingent in the
event that GUSA is unable to perform under the November 8 Agreement.

        D.

The license agreement between GD and GUSA may expire on August 31, 2012.

        E.

While the Parties maintain hope that the GD-GUSA license agreement does not
expire, in the event that the license agreement between GD and GUSA expires on
August 31, 2012, it is the intention of the Parties to enter into agreements
that provide LEXG with the same licensing and distribution rights as provided in
the November 8 Agreement. It is further the intentions of the Parties that the
aforementioned licensing and distribution rights will be protected by a patent
to be reinstated in Canada.

COVENANTS

     NOW THEREFORE, in consideration for covenants set forth herein and for
other consideration, the sufficiency of which is acknowledged, the parties agree
as follows:

1. The Option. LEXG hereby has the exclusive right, on September 1, 2012, to
enter into a License Agreement and Sales Agency Agreements (hereafter “The
Agreements”) with GD, under the terms of this Option Agreement. Should LEXG
exercise their Option, the Parties agree that the November 8 Agreement terms
shall be adopted until such time as The Agreements are completed and executed in
accordance with this Option Agreement. Should LEXG execute this Option
Agreement, all terms governing the Parties and the proposed transaction, such as
Royalty Payments, Territory, and all others, shall be contained within The
Agreements.

--------------------------------------------------------------------------------

2. Patent Rights. Shall mean any and all of GD’s rights, title, ownership and
interests in and to the Patent and any and all inventions, modifications,
continuations-in-part, extensions, divisions, improvements, etc. made by GD or
Glotov, or their agents, in any and all areas that relate directly to the
Patent, regardless of whether such inventions or improvements are patentable or
may become patented; all inventions, modifications, continuations-in-part,
extensions, divisions, improvements, etc. shall automatically be incorporated
herein without the payment of any additional fees, royalties or any other
compensation or considerations of any kind.

3. Representation by GD. GD warrants that it, along with Victor Glotov,
exclusively owns and possesses the Patent and the Patent Rights, and upon the
expiration of the license between GD and GUSA, it will have all right and title
thereto and that this Patent License and Royalty Agreement is made without
encumbrance or threat of future interference by others claiming ownership
therein and that no security interests to any third party exists therein or any
other agreement to the contrary. GD further represents and warrants that it will
submit its patent application in Canada or pay fees necessary to reinstate
Canadian patent number 2719965 by November 1, 2012. GD represents and warrants
that it will prosecute and maintain the Patent Rights in Canada so as to enable
LEXG to benefit from the license rights provided herein.

4. Representation by Licensee. LEXG represents that it is a bona fide
corporation in good standing in Nevada.

5. License Option Payments. LEXG agrees to pay into an escrow account, One
Hundred Fifty Thousand Dollars ($150,000 USD) for the option to obtain a license
on the Patent Rights as set forth herein. The option payment shall be tendered
as a wire payment within 72 hours of execution of this Option Agreement. The
option payment shall be an advance and credited against any and all Royalty
Payments paid in accordance with this Option Agreement. Such Advance shall be
refundable in the event that GD enters into another license agreement or
otherwise renews its license, in part or in whole, with GUSA whereby GUSA
retains Patent Rights that conflict with LEXG’s rights under this Option
Agreement. The Advance shall also be refundable in the event that LEXG and GD do
not enter into the License Agreement and Sales Agency Agreements (hereafter “The
Agreements”) within 60 days of execution of this agreement or in the event that
GD does not submit its patent application in Canada by November 1, 2012.

6. Exercising the Option. LEXG may exercise this Option Agreement upon notifying
GD in writing on September 1, 2012, of its intention to so exercise the Option,
and paying into a GD designated escrow account Fifteen Thousand Dollars, such
payment to be credited to the ultimate fees contemplated by The Agreements.

7. Participation. GD agrees, in consideration of the premises herein, that its
executors and administrators will, at any time upon request, communicate to
LEXG, its successors and assigns, any facts relating to said Patent and Patent
Rights, and the history thereof, known to it or its successors and assigns, and
that it will testify as to the same in any interference or other proceeding when
requested to do so by the LEXG, its successors and assigns. Any and all costs of
such participation by GD or its successors and assigns shall be borne by LEXG.

--------------------------------------------------------------------------------

8. Succession. GD binds itself, administrators, employees and legal
representatives, as the case may be, to execute and deliver to LEXG, any further
documents or instruments and to do any and all further acts that may be deemed
necessary by the Licensee (i) in connection with any aspect of the
re-examination proceedings, (ii) in connection with any proceedings to enforce
or defend the Patent; (iii) to file applications for improvements and inventions
in any country where Licensee may elect to file such application(s), and (iv)
that may be necessary to vest in LEXG, the license, rights, or title, herein
conveyed, or intended so to be, and to enable such title to be recorded in
Canada, the United States and/or foreign countries where such application(s) may
be filed. Any and all costs of such participation by LEXG or his successors and
assigns shall be borne by LEXG.

9. Relationship of the Parties; Indemnification. It is agreed that this Option
Agreement does not make any Party herein a general or special agent, legal
representative, subsidiary, joint venturer, partner, employee or servant of any
other Party herein for any purpose.

10. Breach and Disputes. Any breaching Party shall have Thirty (30) Days from
the date of notification to cure such breach. Any dispute between the Parties to
this Option Agreement shall be resolved through binding arbitration, which shall
be governed under the rules and regulations of the American Arbitration
Association.

11. Forum, Venue and Governing Law. This Option Agreement shall be governed and
interpreted under Nevada law (without applying its conflict of law principles).
Exclusive venue for legal proceedings arising hereunder shall be in Las Vegas,
Nevada.

12. Entire Agreement. This Option Agreement and any referenced agreements
constitute the entire agreement between the Parties. The terms of this Option
Agreement are confidential and shall be maintained by the Parties in accordance
thereby.

13. Modification. This Option Agreement cannot be modified except in writing
executed mutually between the Parties.

     IN WITNESS WHEREOF, the Parties have signed and executed this Agreement and
have caused this Agreement to become effective as of August 14, 2012.

/s/ Peter Dizer   /s/ Alex Walsh Peter Dizer   Alex Walsh GD-Glottech
International Limited   Lithium Exploration Group, Inc.


--------------------------------------------------------------------------------